DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on December 17, 2020 has been fully considered. The amendment to instant claims 1 and 13 is acknowledged. Specifically, claim 1 has been amended to specify the force storage member being a spring. This limitation was taken from instant specification (p. 4, lines 5-10 of instant specification). In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1-6, 8, 11-13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi et al (US 5,902,042) in view of Cheng (US 5,098,267) and  GB 986,814.

5. Imaizumi et al discloses a mixing device comprising (Fig. 1): a casing having a conical interior surface (2a) and a discharge outlet (2b), a rotor that rotates at its center on the axis of the cone, a pressure-transport device; and two feed inlets: one –for the curable liquid and the other - for the curing agent (Abstract, col. 5, lines 52-66; col. 4, lines 56-67, Fig. 2),
wherein a blowing agent is used as a foaming component in the curable liquid or the curing agent (col. 6, lines 30-36),
wherein the mixing device further comprises gap-adjustment device capable of altering width of the gap along the axial direction by movement of the rotor along the central axis, thereby controlling the internal pressure of the mixer (col. 3, lines 15-25). The sensors are provided that measure the mixed liquid product for pressure, and the rotor/casing gap is adjusted by axially displacing the rotor or the casing or both (col. 3, lines 26-31; col. 4, lines 40-44). The gap-adjustment device comprises a linear-displacement cylinder and a controller (col. 4, lines 40-45).
Imaizumi et al appears to correspond to “adjusting member arranged displaceably relative to the discharge opening” as claimed in instant claim 1, and specifically rotating agitator as to instant claims 5, 6. 

7.  The gap-adjustment device comprising a linear displacement cylinder and a controller of Imaizumi et al appears to correspond to “a force storage member” as claimed in instant claim 1.  It is further noted that the claimed “force storage member” is cited in instant specification as comprising a spring or hydraulic piston-cylinder unit as well (p. 4, lines 7-15 of instant specification), and the pressure is adjusted directly in the case of the hydraulic piston-cylinder unit (p. 4, lines 13-14 of instant specification). Therefore, by using the combination of the displacement cylinder and the controller in the mixer of Imaizumi et al the pressure in the mixer would be adjusted similarly to the pressure adjustment used in instant invention; the controller biased to the linear-displacement cylinder of Imaizumi et al appears to correspond to the adjusting device as well. Since the process of  Imaizumi et al is a continuous process of mixing (col. 7, lines 22-42), and pressure is constantly determined by the sensors and adjusted by linear-displacement cylinder and a controller, therefore, the adjusting device in the device Imaizumi et al appears to act at least partially continuously, i.e. steplessly. Further, it would have been obvious to a one of ordinary skill in the art to choose the adjusting device that is operatable and adjustable either in steps or continuously, i.e. steplessly, depending on the specific desired operating conditions, especially since 

8.  The combination of axially moveable rotor/agitator with gap-adjustment device capable of controlling the pressure within the mixer of Imaizumi et al appears to correspond to “pressure holding device” of instant claim 1.

9.  Since the sensors are provided to measure the mixed liquid product for pressure in real time, and the rotor/casing gap is adjusted by axially displacing the rotor, the values of the pressure are maintained by the sensors in the prescribed ranges (col. 3, lines 26-32, as to instant claim 2).

10. The discharge outlet (2b) comprises an aperture (Fig. 1 and 3, as to instant claim 3).
11. The gap between the rotor and the casing is adjustable (col. 3, lines 29-31, as to instant claim 4).
12. As to instant claim 8, the gap-adjustment device comprises a linear-displacement cylinder and a controller (col. 4, lines 4, lines 42-44). Thus, the controller appears to be used to control the control the position of said displacement cylinder.

13. As to instant claim 13, the mixing device discloses the rotor and further comprises axial seal in the region of the rotor (col. 4, lines 18-21, fig.1).

 Imaizumi et al discloses the “force storage member” being a linear displacement cylinder, but does not recite said member being  in the form of a spring, and further does not recite the mixing device having an elongated configuration,
Cheng discloses a mixing device for mixing a resin with a fluid foaming agent, comprising: an elongated barrel 10, a cylindrical plunger 12 for continuous rotation within the barrel (col. 2, lines 65-68; Fig. 1), a mixing section with grooves, and further a spring 18 (Fig. 1),
wherein the pressure developed by the mixed material produces a force which causes plunger 12 to move rearward against the force exerted by spring 18; and further spring 18 urges plunger 12 forward, depending on the pressure inside the mixer (col. 4, lines 62-col. 5, lines 3).

    PNG
    media_image1.png
    186
    680
    media_image1.png
    Greyscale

Thus, Cheng explicitly teaches the use of a spring as the force storage means that moves the plunger/agitator back and forth depending on the pressure inside the mixing apparatus.

15. Since not only linear displacement cylinders, but springs are taught in the art as being used as force storage means to move agitator/rotor back and forth inside the mixing device depending on the pressure inside the mixer, as shown by Cheng,  Cheng and Imaizumi et al, it would have been obvious to a one of ordinary skill in the art to modify, or obvious to try to modify the mixing apparatus of Imaizumi et al by using the spring as the force storage means that alters the width of the gap by movement of the rotor along the central axis as well, since it would have been obvious to choose material based on its suitability.
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
	
16. Imaizumi et al does not explicitly recite the foaming/blowing agent being a gas; the discharge opening being displaceable; the mixing device having elongated configuration with feeding openings located at different axial positions and the discharge opening being connected to a nozzle.

17. However, GB 986,814 discloses a mixing device for mixing liquid components under a pressure to form highly cellulated foams (col. 1, lines 11-20) comprising a cylindrical apparatus having conical bottom (p. 2, col. 4, lines 80-85, Fig. 1, as to instant claim 11) comprising inlets for liquid reactants wherein the liquid catalyst is mixed with a blowing agent such as carbon dioxide or propane gas (p. 3, col. 5, lines 20-55; p. 1, lines 66-67, as to instant claim 1), wherein the inlet for the gas and catalyst is spaced substantially below the inlet for the liquid resin (p. 3, col. 5, lines 56-65; p. 3, col. 6, lines 85-90, as to instant claim 11);
wherein during the mixing step the blowing agent is absorbed in the mixture at relatively high pressure and agitation is conducted under a pressure sufficient to maintain the 
wherein following the agitation step, the mixture is ejected into a pressure reduction zone for foaming (p. 2, lines 44-50).
The mixing device includes variety of seals about a shaft (p. 3, lines 98-120; p. 4, lines 25-31, as to instant claim 13).
The mixing device further comprises an agitator (p. 4, lines 63-65) and an outlet orifice designed to maintain a back pressure in the mixing device substantially above the foaming pressure (p. 5, lines 6-20, 40-41), wherein the outlet orifice comprises multiple of axially moveable flanges, by means of which the back pressure in the mixing device can be varied and adjusted (p. 5, lines 66-95, Fig. 2, p. 7, lines 26-40, 46-50, 95-100; as to instant claims 9-10). The size of the orifice is controlled in response to changes of pressure in the mixer (p. 8, lines 95-100). Further, a helically coiled spring is placed at the discharge outlet to regulate the pressure inside the mixer (p. 8, lines 115-128).
The outlet orifice is further connected to multiple of nozzles for proper discharge of the foamable mixture (p. 6, lines 80-90, as to instant claim 12).

18.  Thus, both Imaizumi et al and GB 986,814 are related to mixing devices for mixing components of a foamable composition, wherein the pressure inside the mixing device is maintained above the foaming pressure to prevent premature foaming, and thereby belong to the same field of endeavor, wherein GB 986,814 specifically teaches the addition of carbon dioxide or propane gases as blowing agents, the use of moveable outlet orifices to further control pressure inside the mixer, the use of nozzles attached to  GB 986,814 and Imaizumi et al and to use, or obvious to try to use the carbon dioxide or propane as blowing agents, and to use or obvious to try to use the movable outlet orifices and/or coiled spring which allow to change and control pressure in the mixer, as the outlet/discharge apparatus in the mixer of Imaizumi et al, so to further properly control the pressure inside the mixer and prevent the premature foaming of the mixture, as well, since it would be obvious to choose material based on its suitability. 

19.  The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

20.  Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi et al (US 5,902,042) in view of Cheng (US 5,098,267) and  GB 986,814, in further view of 
Markle (US 4,753,534).

21. The discussion with respect to Imaizumi et al (US 5,902,042) in view of Cheng (US 5,098,267) and  GB 986,814, set forth in paragraphs 4-19 above is incorporated here by reference.

22. Though Imaizumi et al discloses the mixing device comprising an axial seal in the region of the rotor (col. 4, lines 18-21, fig.1), Imaizumi et al does not specify said seal being rotational and transitional.

23. However, Markle discloses a mixing apparatus comprising a shaft and a seal unit that includes a stationary part and a moveable part which form a rotary seal. The moveable part is connected to the shaft and is translatable in the direction along the 

24. Since both Imaizumi et al and Markle are related to mixing devices comprising shafts and seals around the shafts, and thereby belong to the same field of endeavor, wherein Markle teaches said seal being rotatable and translatable, and thereby dynamic and no requiring any auxiliary seals, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Imaizumi et al and Markle and to include, or obvious to try to include the seal that is both rotatable and translatable of  Markle as the seal in the mixing apparatus of Imaizumi et al, so to ensure the seal is dynamic, moveable in different directions without necessity of using auxiliary seals, as well, and since it would have been obvious to choose material based on its suitability.
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  MPEP 2141
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


25.     Claims 1-6, 8, 11-13, 17-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-11 of a copending application 15/740,609 (published US 2018/0194037) in view of Imaizumi et al (US 5,902,042), Cheng (US 5,098,267) and  Markle (US 4,753,534).
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

26. The application 15/740,609 claims a mixing device comprising: 
a first feed opening for a first liquid plastic component; a second feed opening for a second liquid plastic component; a body having a mixing chamber and a discharge opening for discharge of a mixture to be produced in the mixing chamber and comprising the first liquid plastic component and the second liquid plastic component; a rotating agitator for mixing the first liquid plastic component and the second liquid plastic component, the agitator being arranged such that a gap remains between the agitator and the discharge opening; an adjusting device configured to either alter a size of the gap by a relative movement between the discharge opening and the agitator or alter the size of the discharge opening (as to instant claim 1), the adjusting device including an axially-movable screw sleeve arranged concentrically with a shaft of the agitator such that an axial position of the agitator is adjusted as the screw sleeve is moved axially to thereby adjust a size of the gap; a sensor for determining a pressure prevailing in the mixing device; and a regulating device in a signal-conducting relationship with the 
The agitator is displaceable relative to the discharge opening.  
The adjusting device further includes a gear driven by a motor, the gear engaging the screw sleeve so rotate the screw sleeve and thereby move the screw sleeve axially.  
The discharge opening is variable in size, wherein the adjusting device is connected to the discharge opening to vary the size of the discharge opening.  
The mixing device has an elongated configuration, and the first feed opening for the first liquid plastic component and the second feed opening for the second liquid plastic component are arranged at different axial positions of the mixing device (as to instant claim 11).  
The discharge opening of the mixing device is connected to a nozzle (as to instant claim 12).  
The regulating device is configured to control the adjusting device to maintain the pressure prevailing in the mixing device at the predetermined value (as to instant claim 8). 

27.  Though application 15/740,609 does not explicitly recite the adjusting member being biased in the direction of the discharge opening by a force storage member in the form of a spring,
1)  Imaizumi et al discloses a mixing device comprising (Fig. 1): a casing having a conical interior surface (2a) and a discharge outlet (2b), a rotor that rotates at its center on the axis of the cone, a pressure-transport device; and two feed inlets: one –for the 
wherein a blowing agent is used as a foaming component in the curable liquid or the curing agent (col. 6, lines 30-36),
wherein the mixing device further comprises gap-adjustment device capable of altering width of the gap along the axial direction by movement of the rotor along the central axis, thereby controlling the internal pressure of the mixer (col. 3, lines 15-25). The sensors are provided that measure the mixed liquid product for pressure, and the rotor/casing gap is adjusted by axially displacing the rotor or the casing or both (col. 3, lines 26-31; col. 4, lines 40-44). The gap-adjustment device comprises a linear-displacement cylinder and a controller (col. 4, lines 40-45).
Thus, the axially moveable and rotatable rotor of Imaizumi et al appears to correspond to “adjusting member arranged displaceably relative to the discharge opening” as claimed in instant claim 1, and specifically rotating agitator as to instant claims 5, 6. The gap-adjustment device comprising a linear displacement cylinder and a controller of Imaizumi et al appears to correspond to “a force storage member” as claimed in instant claim 1.  It is further noted that the “force storage member” of instant invention is cited in instant specification as comprising a hydraulic piston-cylinder unit as well (p. 4, lines 7-10 of instant specification), and the pressure is adjusted directly in the case of the hydraulic piston-cylinder unit (p. 4, lines 13-14 of instant specification). Therefore, by using the combination of the displacement cylinder and the controller in the mixer of Imaizumi et al the pressure in the mixer would be adjusted similarly to the pressure adjustment used in instant invention. The combination of axially moveable rotor/agitator Imaizumi et al appears to correspond to “pressure holding device” of instant claim 1.

2) Cheng discloses a mixing device for mixing a resin with a fluid foaming agent, comprising: an elongated barrel 10, a cylindrical plunger 12 for continuous rotation within the barrel (col. 2, lines 65-68; Fig. 1), a mixing section with grooves, and further a spring 18 (Fig. 1), wherein the pressure developed by the mixed material produces a force which causes plunger 12 to move rearward against the force exerted by spring 18; and further spring 18 urges plunger 12 forward, depending on the pressure inside the mixer (col. 4, lines 62-col. 5, lines 3).

28. Since Cheng, Imaizumi et al and application 15/740,609 are related to mixing devices for preparing  foamable compositions, and thereby belong to the same field of endeavor, wherein Imaizumi et al explicitly teaches the use of linear displacement cylinder and a controller as the gap-adjustment device to control the pressure inside the mixing device and prevent escape of  the blowing agent, and Cheng  discloses the use of a spring to control the back and forth movement of the agitator depending on the pressure within the mixer, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Cheng, Imaizumi et al and application 15/740,609 and to use, or obvious to try to use the spring and the controller as taught by Cheng and Imaizumi et al as the pressure controller/force storage means  in the mixing device of application 15/740,609, since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. The key to KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

29. As to instant claim 17, the application 15/740,609 claims a mixing device comprising: 

Though the application 15/740,609 does not explicitly recite the adjusting device being adjustable in steps or steplessly, it would have been obvious to a one of ordinary skill in the art to choose the adjusting device that is operatable and adjustable either in steps or continuously, i.e. steplessly, depending on the specific desired operating conditions, especially since there are only two options for such adjustment to take place either in steps or without steps.

30. As to instant claim 18, though the copending application 15/740,609 does not specify said seal being rotational and transitional,
Markle discloses a mixing apparatus comprising a shaft and a seal unit that includes a stationary part and a moveable part which form a rotary seal. The moveable part is connected to the shaft and is translatable in the direction along the axis of the shaft as well as being rotatable with the shaft. The seal provides a dynamic seal sealing with no auxiliary seals required (col. 1, line 50-col. 2, line 14).

31. Since Markle  and the application 15/740,609  in view of Imaizumi et al and Cheng are related to mixing devices comprising shafts and seals around the shafts, and thereby belong to the same field of endeavor, wherein Markle teaches said seal being  the application 15/740,609  in view of Imaizumi et al, Cheng and Markle and to include, or obvious to try to include the seal that is both rotatable and translatable of  Markle as the seal in the mixing apparatus of the application 15/740,609  in view of Imaizumi et al and Cheng, so to ensure the seal is dynamic, moveable in different directions without necessity of using auxiliary seals, as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  MPEP 2141

Response to Arguments
32.  Applicant's arguments filed on December 17, 2020 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering applicant’s arguments moot. The new grounds of rejections are set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,368,847, US 3,773,298, 3,169,833 and US 5,439,633 are related to mixing apparatus comprising a spring as a force storage means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764